Citation Nr: 0532961	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  94-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the reopening of the veteran's 
claim for service connection for PTSD.  The veteran perfected 
an appeal as to that denial.

The Board remanded the case to the RO in October 1996 and 
February 2001.  In February 2005 decision, the Board reopened 
the veteran's claim for service connection for PTSD, and 
remanded the case to the RO for action including adjudication 
of the underlying reopened claim for service connection.

During the pendency of the appeal, the veteran's claims 
folder was transferred to the VA RO in Los Angeles, 
California.   

In a May 2005 statement, the veteran raised a claim for 
psychiatric disorder other than PTSD as due to exposure to 
Agent Orange.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The current medical evidence does not show the presence 
of post-traumatic stress disorder. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in March and May 2005, and in the 
supplemental statements of the case, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  It appears that at least 
one of the letters was sent to the wrong address and the ROs 
attempt to find a correct address for the veteran was 
unsuccessful.  However, in a subsequent statement received 
from the veteran in May 2005, he gave as his address the same 
one as used initially in the heading of the notice letters.  

Nevertheless, notwithstanding any such failure of notice, the 
remainder of the documents providing notice have informed the 
veteran of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  The veteran also has been 
afforded appropriate examination.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis of Claim

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes contentions of the veteran; available 
military records including personnel and medical records; and 
post-service medical records, including private and VA 
medical records including VA examination reports.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in its 
entirety, all of the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will 
summarize the relevant evidence, and focus specifically on 
what the evidence shows, or fails to show, with respect to 
the claim.

Service medical records show no complaints or treatment for 
psychiatric symptoms. During a November 1971 examination, the 
veteran reported no history of complaints of nervous trouble, 
depression or excessive worry, or otherwise referable to his 
claimed disability.  On examination, no pertinent abnormal 
findings were made on clinical evaluation.

VA treatment records beginning in June 1986 show treatment 
for psychiatric complaints.  The assessment in June 1986 was 
adjustment disorder versus dysthymic disorder.  Outpatient 
psychiatry progress notes in July 1986 shows that after a 
mental status examination, the examiner assessed personality 
disorder (such as schizotypal) versus adjustment reaction or 
PTSD.

The report of an April 1988 VA psychiatric examination 
contains an opinion that the veteran did not have PTSD.  The 
report contains an opinion that the appropriate diagnosis was 
mixed personality disorder with secondary anxiety and 
dysthymic disorder.

A VA treatment record in November 1992 shows that the veteran 
reported  experiencing "flashbacks" in which he saw dead 
bodies and floating hands.  He also had "clearing seeing" 
memories of Vietnam, his marriage and his childhood.  The 
visual occurrences did not last longer than a few minutes and 
the veteran said that he would just sit back and watch.  He 
heard voices sounding like his ex-wife and a little child.  
He believed that the TV and radio were talking to him.  After 
mental status examination, the examiner diagnosed atypical 
psychosis, rule out schizophrenia.

The report of a February 1993 VA psychiatric examination 
shows that the veteran reported that as a young child, he 
believed that people were experimenting with his mind.  He 
believed that he saw flying saucers at the age of 16.  He 
reported that during his Vietnam service he served as a 
Combat Engineer with the 27th Engineer Division.  He worked 
to keep a road clear of mines.  He reported that he was 
concerned about sniper fire, but denied ever being attacked 
or wounded.  Though he admitted to nightmares and flashbacks, 
they were not usually associated with Vietnam.  The veteran 
admitted to alcohol and cocaine abuse.  The examiners opined 
that the veteran suffered from paranoid schizophrenia that 
dated prior to his military service; and that the veteran had 
no evidence of PTSD "at all".

In April 1993, the veteran was hospitalized by VA with 
complaints of depression, anger, inability to sleep, poor 
appetite and diet.  He reported positive auditory 
hallucinations.  The report noted a history of alcohol and 
drug abuse.  Following a mental status examination, the 
veteran was assessed with a psychiatric disorder, not 
otherwise specified, versus chronic paranoid schizophrenia.

A January 1994 VA hospital record included diagnoses of PTSD, 
alcohol abuse, and mixed personality disorder.  The record 
does not set forth the basis for the diagnosis of PTSD or 
refer to any events in Vietnam.

April and July 1995 VA hospital records include diagnoses of 
chronic paranoid schizophrenia, alcohol abuse, PTSD and 
obsessive compulsive disorder.  The mental status 
examinations did not refer to Vietnam or mention any 
stressful experiences in the military.

In an April 1996 VA hospital record, the veteran complained 
of depression and suicidal ideation.  He reported that the 
symptoms, including symptoms of psychosis, began in 1980.  
The veteran had a history of chronic paranoid schizophrenia 
and a self-reported diagnosis of PTSD.  During a mental 
status examination, the examiner found the following.  The 
veteran was unable to correlate military experience and PTSD.  
His thought process was disorganized and he gave an illogical 
description of military experience.  He noted flashbacks to a 
place he had been in Vietnam, but did not relive stressful, 
traumatic events.  The examiner noted that the veteran's 
deficits supported a diagnosis of chronic paranoid 
schizophrenia.  The examiner opined that the veteran's 
complaints of flashbacks were in reference to movies he had 
seen about Vietnam, and his symptoms were not supportive of a 
diagnosis of PTSD.

In November 1996, the veteran was hospitalized by VA with 
complaints of anxiety, auditory hallucinations and 
flashbacks.  With respect to his flashbacks, the physician 
noted that the veteran saw objects in his field of vision 
after the objects had been removed.  The report contains a 
discharge diagnosis of psychotic disorder, not otherwise 
specified and alcohol abuse.

VA hospital records in January and February 1997 show 
treatment for chronic paranoid schizophrenia.

In June 1998, the veteran was hospitalized by VA for 
treatment of chronic paranoid schizophrenia.

In December 1998, the veteran submitted a stressor statement.  
He reported that he served in Vietnam clearing roads of mines 
and performing demolition work.  He noted that VA provided 
all treatment for his psychiatric condition.

In February 2000, the Center for Unit Records Research 
supplied copies of Operational Reports-Lessons Learned for 
the 27th Engineer Battalion in 1969.  The veteran was 
encouraged to supply more specific information to verify any 
combat incidents and casualties.  The reports reveal that the 
27th Engineer Battalion mission was to provide maintenance 
and tactical construction of roadway.  The report noted that 
4 enlisted men were killed in action.

A November 2000 VA progress note indicated that the veteran's 
history was inconclusive due to evasion and disorganization.  
He was unable to describe re-instatement experiences but did 
demonstrate avoidance and irritability.  There was no clear 
evidence of schizophrenia or other psychotic disorder.  The 
report stated that the symptoms were consistent with a PTSD-
like syndrome.  However, the examiner would not rule out 
impulse/cognitive disturbance from a closed head trauma or 
contribution from intoxication.

A July 2001 VA clinic note reported that the veteran's 
symptoms remained vague. The veteran endorsed symptoms of 
litigiousness and interpersonal distrust.  He cited recurring 
flashbacks that were at odds with his endorsed symptoms 
during screening.  The note contains an assessment of PTSD-
like symptoms versus paranoid personality traits (working 
diagnosis), alcohol abuse, and cannabis abuse.

In a June 2002 statement, the veteran reported that he 
received no private medical treatment for PTSD.  He stated 
that he saw action with the enemy the entire time while 
serving in Vietnam.  In a June 2003 statement, the veteran 
reported that he was in charge of keeping the tank trail open 
for the 101st Airborne and performed mine fielding.  He 
stated that every morning they would sweep for mines.  For 
his last three months in Vietnam, he reported that he blew up 
unexploded munitions. When asked to report casualties, the 
veteran reported that he did not remember the names of anyone 
injured or killed.

The report of a January 2004 VA examination shows that the 
examination was conducted by a Board Certified Psychiatrist.  
When asked about symptoms of PTSD, the veteran stated that he 
had flashbacks, and that he saw nothing but black, or images 
from 3 to 5 years ago.  When asked about any other symptoms 
of PTSD, the veteran was extremely vague and unable to give 
any other symptoms that were bothering him at the present 
time.  He said he heard voices of a kid.  The veteran 
reported that he was not currently under psychiatric care.  
The veteran admitted to cocaine use in the past and current 
frequent alcohol use.

Following a mental status examination, the veteran was 
diagnosed with alcohol dependence.  The examiner opined that 
the veteran was likely malingering his symptoms in order to 
obtain financial gain.  She opined that the veteran did not 
suffer from flashbacks as he was very vague about them and 
could not give any other symptoms of PTSD.  She noted the 
past history of psychiatric treatment, but opined that he was 
possibly intoxicated or malingering in order to get medical 
treatment.  From a psychiatric standpoint, she opined that 
the veteran did not present with any significant impairment 
in his ability to work but wanted to be service-connected to 
obtain benefits.

In an addendum to the examination, the examiner opined that 
the veteran did not fulfill the criteria for PTSD.  He did 
not persistently reexperience traumatic events in the form of 
recurrent and intrusive distressing recollection of the 
events, did not have recurrent flashbacks of the events, and 
did not show intense psychological distress due to exposure 
to traumatic events.  The examiner opined that the veteran 
was most likely malingering his symptoms.

The veteran asserts that he has PTSD due to non-combat 
stressors associated with his role in building roads and mine 
sweeping, while in Vietnam.

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
During the pendency of the veteran's appeal, amendments to 
those criteria became effective on March 7, 1997, see 64 Fed. 
Reg. 32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg. 
10,330-10,332 (2002).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

As discussed below, the veteran's claim for service 
connection for PTSD fails under all applicable versions of 38 
C.F.R. § 3.304(f).  Therefore, the veteran has not been 
prejudiced by the Board's adjudication of his claim.

Despite some indications of PTSD, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD.  In particular, the Board finds that the 
January 2004 VA psychiatric evaluation examination report is 
highly probative evidence which shows that the veteran does 
not have PTSD.  This report is the most recent examination 
report of record.  

In this report, the examiner indicated that she had reviewed 
the veteran's medical records.  The examiner provided a 
detailed account of the veteran's medical history, which 
included substance and alcohol abuse treatment.  Following a 
mental status examination, the examination report contains a 
diagnosis of alcohol dependence; no evidence of PTSD.  The 
examiner opined that the veteran was likely malingering his 
symptoms in order to obtain financial gain.  She opined that 
the veteran did not suffer from flashbacks; and although 
noting a past history of psychiatric treatment, opined that 
the veteran was possibly intoxicated or malingering in order 
to get medical treatment.  

Also, in an addendum to the examination report, the examiner 
opined that the veteran did not fulfill the criteria for PTSD 
on the basis of the following.  He did not persistently 
reexperience traumatic events in the form of recurrent and 
intrusive distressing recollection of the events, did not 
have recurrent flashbacks of the events, and did not show 
intense psychological distress due to exposure to traumatic 
events.  The examiner opined that the veteran was most likely 
malingering his symptoms.  She concluded that the veteran had 
alcohol dependence.

The Board further points out that the VA examiner's 
conclusion that the veteran does not have PTSD is consistent 
with opinions contained in both previous VA examinations, in 
1988 and 1993, which specifically addressed the issue of 
whether the veteran has PTSD. 

The majority of the medical reports contained in the three 
volumes of the claims file show that the veteran has 
repeatedly been diagnosed with psychiatric disorders other 
than PTSD.  In this connection, VA outpatient treatment 
reports showed that the veteran was followed for treatment of 
psychiatric symptomatology diagnosed variously to include 
paranoid schizophrenia, alcohol abuse and substance abuse.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD.  In reaching this decision, the Board has 
considered a few notations of PTSD which appear in the claims 
files.  However, a number of these were assessments of 
"history of PTSD" and/or were concurrent with other 
psychiatric disorders.  None of them appear to have been 
based on a review of the veteran's claims files.  The Board 
therefore finds that the probative value of the evidence 
indicating that the veteran has PTSD is far outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  As the preponderance of the evidence is 
against the claim that the veteran has PTSD, the veteran's 
claim for service connection for PTSD fails on the basis that 
all elements required for such a showing have not been met.  
Accordingly, service connection for PTSD must be denied.
 
The Board has considered the veteran's statements-describing 
the symptoms of his disability and his treatment-which are 
considered competent evidence.  However, where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise.

One of the necessary criteria to establish service connection 
for PTSD is medical evidence, which shows that the veteran 
currently has PTSD.  In this regard, the most recent 
pertinent medical evidence of record is the report of VA 
examination for PTSD conducted in January 2004.  That 
examination did not show the presence of PTSD, and 
specifically concluded that there was insufficient evidence 
for a diagnosis of PTSD.  Thus, there is no current medical 
evidence, which confirms the presence of PTSD.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has PTSD.  In light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, issues of 
whether the veteran participated in combat, and whether 
verified stressors exist, are "downstream" issues which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran does not currently diagnosed with PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where the 
proof is insufficient to establish a present disability there 
can be no valid claim for service connection).  Therefore, 
based on the foregoing, service connection for PTSD is 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 



ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


